department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division release number release date date date uniform issue list legend state __ dear this is in response to your ruling_request dated date as to the federal tax consequénces of the proposed transactions under the internal_revenue_code and federal tax regulations facts trust describes itself as a voluntary employees' beneficiary association trust exempt from taxation under sec_501 of the internal_revenue_code as an organization described under sec_501 created to fund the voluntary employees’ benefit association heath reimbursement arrangement plan members of the plan consist of employees and retirees collectively participants individually participant of participating governmental entities employers in state trust is funded by contributions from these governmental entities employers participants do not contribute to trust pursuant to trust plan provides health_reimbursement_arrangement hra benefits limited to qualified health care benefits which are defined as follows qualified health care benefits xxxxxxxxxxk xxxxxxxkxxxxxxxkk axxxxxxxx must be a reimbursement for health benefits as defined by sec_213 and excludable from income under sec_105 and sec_106 as amended time after time beneficiaries include participants their eligible spouses dependents and children as determined under sec_105 plan also provides hra benefits to domestic partners of participants who qualify as dependent pursuant to sec_152 determined without regard to subsections b b and d b and sec_1_501_c_9_-3 plan proposes to continue to provide hra benefits to domestic partners who qualify as dependents pursuant to sec_152 trust states that it will via a third party administrator tpa follow tpa protocols and the internal_revenue_service service regulatory guidelines to make sure these dependent domestic partners qualify as a dependent as defined under sec_152 prior to receiving hra benefits pursuant to trust this qualification process includes participant's attestation investigation by tpa and finally verification pursuant to the service guidelines trust now proposes to begin to extend hra benefits to domestic partners of participants who are non-dependents within the meaning of sec_152 and sec_1 c -3 a_trust states that the total amount of all impermissible benefits trust will pay provide in any plan_year inclusive of the benefits to domestic partners who are not dependents under sec_152 and associated taxes will not exceed three percent of the total benefits trust will pay in any plan_year of trust’s operation trust also states that s o far the only impermissible benefits that the trust would be providing if any would consist only of the benefits to domestic partners who are not dependents under sec_152 last trust states that the total amount of benefits trust will provide to domestic partners who are not dependents in any plan_year of trust’s operation is a de_minimis amount if plan is permitted to begin to provide hra benefits to non-dependent domestic presently plan’s documents defines the term dependent’ as participant's spouse dependent or child who as of the end of the taxable_year has not attained age as determined under sec_105 partners trust represents that plan will redefine the term dependent as soon as administratively possible to also include a participant's non-dependent domestic partner and their coverage shall be subject_to the terms and limitations of such ruling and any other applicable_provision of law plan’s responsibility shall include the enrollment of participants the processing administration and payment of benefits and the maintenance of plan's records plan not the employers will determine the amount of the hra coverage participants and their beneficiaries can receive plan will also maintain claims payments trust recognizes that where the domestic partner is not a tax-qualified dependent of the participant the value of the domestic partner's health coverage would constitute income and wages to the participant for employment_taxes purposes trust will be deemed the employer with respect to any amounts considered wages because of a participant's non-dependent domestic partner’s coverage accordingly trust will report the income_tax_withholding in addition out of the participant’s account trust would pay the employer portion of the fica tax participant's portion of the fica tax and the futa taxes that may result because of the participant's election to receive non-dependent domestic partner's coverage xxxxxxxxxxkx xxxxxxxxxxxxxxkx axkxxxxaxxx further trust also rjecognizes that if the requested rulings are issued and domestic partner coverage includes payment out of the p articipant’s account of the employer and employee portions of the fica tax and the payment of the futa_tax and the income_tax_withholding on the coverage and the plan gross-up the value of the coverage in conformity with revproc_81_48 1981_2_cb_623 to reflect the payment of a the participant's portion of the fica and b the income_tax_withholding attributable to the amount included in the participant's income the plan must include as part of the value of the coverage for tax purposes an amount equal to the gross-up trust represents that it will issue form_w-2 to participants who elect non-dependent domestic partner’s coverage this w-2 will reflect the imputed value of the hra benefits as wages inclusive of any fica_taxes and withheld taxes trust will pay on a participant's behalf rulings requested based on the above facts trust requests the following ruling whether trust’s tax-exempt status under sec_501 will not be jeopardized if permissible benefits are provided to participants’ domestic partners who are dependents within the meaning of sec_152 determined without regard subsections b b and d b thereof and sec_1 c - a whether trust's tax-exempt status under sec_501 will not be jeopardized if trust provides hra benefits to participants’ domestic partners who are not dependents within the meaning of sec_152 and sec_1_501_c_9_-3 as long as the total amount of all impermissible benefits provided inclusive of the benefits to domestic partners who are not dependents under sec_152 and associated taxes is three percent or less of the total amount of benefits paid to all plan’s participants and beneficiaries in any plan_year whether the hra coverage trust provides to a domestic partner who is a dependent of a participant within the meaning of sec_152 is not includible in the participant's gross_income and is not wages for employment_tax purposes whether the fair_market_value of the hra coverage as determined under notice_2002_45 part vii trust provides to a domestic partner who is not a dependent of a participant within the meaning of sec_152 is includable in the income of the participant under sec_61 and is wages for fica futa and income_tax_withholding purposes the amount of employee fica and the amount of income_tax_withholding attributable to the hra coverage that is paid_by the plan on the participant's behalf is also includable in the participant’s income and is wages for employment_tax purposes therefore the grossed-up amount determined under revproc_81_48 is the amount includable in the gross_income of the participant by reason of the hra coverage for a domestic partner xxxxxxxxxxx xxxxxxxxxxxxxxxx axxxxxxxx and is the amount of the participant's wages for fica futa and income_tax_withholding purposes and is to be reported via w-2 whether the gross_income of a participant and domestic partner who is not a dependent of the participant within the meaning of sec_152 will not include any amount received by or on behalf of or with respect to the domestic partner as payment or reimbursement of hra benefits under the plan to the extent that the fair_market_value of the hra coverage provided to the domestic partner is included in the gross_income of the participant pursuant to the provisions of sec_104 whether trust is the employer under sec_3401 for purposes of the employment_taxes on the_amount_of_wages that results from hra coverage provided to a participant’s domestic partner who is not a dependent within the meaning of sec_152 thus trust is required to withhold income_tax and the employee portion of the fica tax trust must also pay the employer portion of the fica tax and the futa_tax whether for purposes of determining the amount of income_tax to withhold the wages paid_by the sec_3401 employer are considered separately from wages paid_by the common_law employer whether under announcement trust may treat the hra benefit coverage provided on an annual basis for purposes of income_tax_withholding fica and futa ruling sec_1 and law and analysis sec_104 provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical_expenses for any prior taxable_year gross_income does not include amounts received through accident_or_health_insurance or through an arrangement having the effect of accident_or_health_insurance for personal injuries or sickness other than amounts received by an employee to the extent such amounts a are attributable to contributions by the employer which were not included in the gross_income of the employee or b are paid_by the employer sec_105 provides that except as otherwise provided in sec_105 amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in the gross_income to the extent such amounts are attributable to contributions by the employer which were not includable in the gross_income of the employee or paid_by the employer sec_105 provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical_expenses for any prior taxable_year gross_income does not include the amounts referred to in subsection a if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by him for the medical_care as defined in sec_213 of the taxpayer his spouse and his dependents as xxxxxxxxxxx axxxxxxxxxxxxxkxk axxxxaxxkx defined in sec_152 determined without regards to subsection b b and d b thereof and any child of the taxpayer as defined in sec_152 who as of the end of the taxable_year has not attained age 27’ sec_106 provides that the gross_income of an employee does not include employer_provided coverage under an accident_or_health_plan sec_152 defines the term dependent to include among others any of the following individuals over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer sons and daughters stepsons and stepdaughters nieces and nephews aunts and uncles in-laws and an individual other than the spouse who for the taxable_year has as his her principal_place_of_abode the home of the taxpayer and is a member of the taxpayer's household sec_152 defines the term child as a son daughter stepson or step daughter of the taxpayer an eligible_foster_child of the taxpayer or a legally adopted individual or an individual who is lawfully placed with the taxpayer for legal adoption sec_501 provides for the exemption from federal_income_tax of voluntary employees’ beneficiary associations providing for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1_106-1 provides that the gross_income of an employee does not include contributions which his employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by him his spouse or his dependents as defined in sec_152 sec_1_501_c_9_-3 provides that for purposes of sec_501 dependent means the member's spouse any child of the member or the member's spouse who is a minor or a student any other minor child residing with the member and any other individual who an association relying on information furnished to it by a member in good_faith believes is a it also provides that the life sick accident or other_benefits person described in sec_152 provided by a veba must be payable to its members their dependents or their designated beneficiaries and that a veba is not operated for the purpose of providing life sick accident or other_benefits unless substantially_all of its operations are in furtherance of the provision of such benefits further an organization is not described in sec_501 if knowingly provides benefits of more than a de_minimis amount that are not permitted by paragraphs b c d or e of this section it systematically and sec_1_501_c_9_-3 detail the types of benefits that a tax-exempt veba may provide as well as who is eligible to receive the benefits these benefits include life sick and accident and certain other_benefits permissible benefits in ruling_request number trust requests that trust’s tax-exempt status under sec_501 will not be jeopardized if permissible benefits are provided to participants’ xxxxxxxxxxx axxxxxxxxxxkxxxxk axxxxaxxxx domestic partners who are dependents within the meaning of sec_152 determined without regard subsections b b and d b thereof and sec_1 c - a the term dependent is defined to include among others the following sons and daughters stepsons and stepdaughters nieces and nephews aunts and uncles in- laws and an individual other than the spouse who for the taxable_year has as his her principal_place_of_abode the home of the taxpayer and is a member of the taxpayer's household and half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer see sec_152 trust states that it already provides hra benefits to domestic partners of participants who meet the definition of dependent as provided under sec_152 and plans to continue to provide hra benefits to these dependent domestic partners trust will via a tpa follow tpa protocols and the service regulatory guidelines to make sure that these domestic partners qualify as a dependent as defined under sec_152 before they can receive hra benefits ruling conclusion because trust provides hra benefits to domestic partners who qualify as dependents under sec_152 after verification that such domestic partners qualify as dependents or a child who as of the end of the taxable_year has not attained age trust will not jeopardize its sec_501 tax- exempt status in ruling_request number trust requests a ruling that trust’s tax-exempt status under sec_501 will not be jeopardized if trust provides hra benefits to participants’ domestic partners who are not dependents within the meaning of sec_152 and sec_1 c - a as long as the total amount of impermissible benefits trust will pay provide in any plan_year inclusive of the benefits to domestic partners who are not dependents under sec_152 and associated taxes will not exceed three percent of the total benefits trust will pay in any plan_year of trust’s operation an organization will not qualify for tax-exempt status as an organization described under sec_501 if permitted under paragraph b c d or e of sec_1_501_c_9_-3 see sec_1_501_c_9_-3a it knowingly provides benefits of more than a de_minimis amount that are not trust proposes to begin to provide hra benefits to domestic partners who are not dependents within the meaning of sec_152 trust states that the total amount of all impermissible benefits trust will pay provide in any plan_year inclusive of the benefits to domestic partners who are not dependents under sec_152 and associated taxes will not exceed three percent of the total benefits trust will pay in any plan_year of trust’s operation for now the only impermissible benefits trust would be providing if any would consist only of the benefits to domestic partners who are not dependents under sec_152 trust further states that the total amount of benefits trust will provide to domestic partners who are not dependents in any plan_year of trust’s operation is a de_minimis amount xxxxxxxxxxx axxxxxxxxxxxxxxx axxxxxxxx ruling conclusion trust represents that the total amount trust will expend to provide impermissible benefits to domestic partners who are not dependents pursuant to sec_152 in any year of trust’s operation as far as all impermissible benefits provided inclusive of the benefits to domestic partners who are not dependents under sec_152 and associated taxes would not exceed three percent an amount trust represents is a de_minimis amount therefore trust’s sec_501 tax-exempt status will not be jeopardized ruling sec_3 and law and analysis sec_61 and sec_1_61-21 provide that except as otherwise provided in subtitle a of the code gross_income includes compensation_for services including fees commissions fringe_benefits and similar items sec_1_61-21 provides that a fringe benefit provided in_connection_with_the_performance_of_services shall be considered to have been provided as compensation_for such services sec_1_61-21 provides that an employee must include in gross_income the fair_market_value of the fringe benefit in general fair_market_value under the principles set forth in sec_1_61-21 is determined on the basis of the amount that an individual would have to pay for the particular fringe benefit in an arm’s length transaction where the particular coverage provided to the individual is group medical coverage the amount includible in the employee’s gross_income is the fair_market_value of the group medical coverage sec_1_105-5 provides that an accident_or_health_plan is an arrangement for payment of amounts to employees in the event of personal injuries or sickness sec_106 provides that gross_income of an employee does not include employer- provided coverage under an accident_or_health_plan sec_1_106-1 provides the gross_income of an employee does not include contributions which his employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by him his spouse or his dependents as defined in sec_152 sec_104 provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical_expenses for any prior taxable_year gross_income does not include amounts received through accident_or_health_insurance or through an arrangement having the effect of accident_or_health_insurance for personal injuries or sickness other than amounts received by an employee to the extent such amounts a are attributable to contributions by the xxxxxxxxxxx kxxxxxxxxxxxaxxxx axxxxaxxkk employer which were not included in the gross_income of the employee or b are paid_by the employer sec_105 provides that except as otherwise provided in sec_105 amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer sec_105 provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical_expenses for any prior taxable_year gross_income does not include amounts referred to in subsection a if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by him for the medical_care as defined in sec_213 of the taxpayer his spouse and his dependents as defined in sec_152 determined without regard to subsection b b and d b thereof and any child as defined in sec_152 of the taxpayer who as of the end of the taxable_year has not attained age reimbursements received through an employer-provided accident_or_health_plan are not excludible from the employee’s gross_income under sec_105 unless the reimbursements are for medical_expenses incurred by the employee his or her spouse his or her dependents or child as defined in sec_152 however reimbursements that are not excludible under sec_105 may be excludible under sec_104 if they are attributable to employer contributions that were included in the employee's income ruling sec_3 and conclusion as to ruling_request number based on the facts presented and authorities cited above the hra coverage provided to a domestic partner who is a dependent of a participant within the meaning of sec_152 or child as defined in sec_152 is not includible in the participant's gross_income as to ruling_request number pursuant to sec_104 and based on the facts presented and authorities cited above neither the participant nor the participant's non-dependent domestic partner will include any amount received as payment or reimbursement of hra benefits on behalf of or with respect to the non-dependent domestic partner to the extent that the fair_market_value of the hra coverage provided to the non-dependent domestic partner was included in the gross_income of the participant ruling law and analysis sec_61 and sec_1_61-21 provide that except as otherwise provided in subtitle a of the code gross_income includes compensation_for services including fees commissions fringe_benefits and similar items xxxxxxxxxxx kaxxxxxxxxxxxxxkk kxkxxxxxkx sec_1_61-21 provides that a fringe benefit provided in_connection_with_the_performance_of_services shall be considered to have been provided as compensation_for such services sec_1_61-21 provides that in general a taxable fringe benefit is included in the income of the person performing the services in connection with which the fringe benefit is furnished thus a fringe benefit may be taxable to a person even though that person did not actually receive the fringe benefit service provider such benefit is considered as furnished to the service provider and use by the other person is considered use by the service provider if a fringe benefit is furnished to someone other than the sec_1_61-21 provides that an employee must include in gross_income the fair_market_value of the fringe benefit in general fair_market_value under the principles set forth in sec_1_61-21 is determined on the basis of the amount that an individual would have to pay for the particular fringe benefit in an arm’s-length transaction in the case of group medical coverage the amount includible in the individual’s gross_income is the fair_market_value of the group medical coverage sec_3402 provides that except as otherwise provided every employer making payment of wages shall deduct and withhold upon such wages a tax determined in accordance with tables or computational procedures prescribed by the secretary_of_the_treasury sec_3401 provides that with certain enumerated exceptions the term wages as used in sec_3402 means all remuneration other than fees paid to a public official for services performed by an employee for his or her employer including the cash_value of all remuneration including benefits paid in any medium other than cash revrul_56_632 1965_2_cb_101 holds that benefits excluded under sec_106 are not subject_to income_tax_withholding however health benefits that are included in income are wages for withholding purposes sec_3101 and sec_3111 fica provide for a tax on employees and employers which is a percentage of wages as defined in sec_3121 paid with respect to employment sec_3301 futa imposes on every employer a tax equal to a percentage of wages as defined in sec_3306 paid_by the employer during the calendar_year with respect to employment sec_3121 and sec_3306 provide with certain exceptions that for fica and futa purposes the term wages means all remuneration for employment including the cash_value of all remuneration including benefits paid in any medium other than cash under sec_3121 and sec_3306 wages for fica and futa purposes do not include amounts paid to or on behalf of an employee or his dependents under a plan covering a class or classes of employees and their dependents on account of medical or hospitalization expenses health benefits provided to persons other than the employee or his dependents are not excluded from fica or futa wages under these provisions payment of the employee portion of fica by the employer without withholding from the employee's wages is itself wages for purpose of fica futa and income_tax_withholding the xxxxxxxxxxx mxxxxxxxxxxxxxxx axxxxxxxx employee’s stated wages must therefore be grossed up to reflect the additional_amount that results from the employer’s payment of the employee fica the employee’s stated wages must also be grossed up to reflect the additional_amount that results from the employer's payment of income_tax_withholding in the same calendar_year as the wages are paid without withholding from the employee’s wages see revrul_58_113 c b 1981_2_cb_623 provides a formula for determining the amount of the grossed up wages in these circumstances rev_proc ruling conclusion the fair_market_value of the coverage provided by plan to a non-dependent domestic partner of a participant within the meaning of sec_152 is includible in the gross_income of the participant under sec_61 and is wages for fica futa and income_tax_withholding purposes the amount of employee fica attributable to the coverage that is paid_by plan on a participant's behalf that is not withheld from the participant’s wages is also includible in the participant’s income and is wages for employment_tax purposes the amount of income_tax_withholding attributable to the coverage that is paid_by plan on the participant's behalf in the same calendar_year as the wages are paid that is not withheld from the participant’s wages is also includible in the participant's income and is wages for employment_tax purposes therefore the gross-up amount determined under revproc_81_48 is the amount includible in the gross_income of participants by reason of the health coverage for a non-dependent domestic partner and is the amount of participants’ wages for fica futa and income_tax_withholding purposes such amount is to be reported on the form_w-2 provided to participants ruling law and analysis under sec_3401 the term employer_generally means the person for whom an individual performs any service of whatever nature as the employee of such person under sec_3401 however if the person for whom the individual performs the services does not have control of the payment of the wages for such services the term employer means the person having control of the payment of such wages sec_31_3401_d_-1 provides that the term employer means the person having legal control of the payment of the wages for example where wages are provided by a_trust and the person for whom the services were performed has no legal control_over the payment of such wages the trust is the employer neither the fica nor the futa provisions of the code contain a definition of employer similar to the definition contained in sec_3401 however 419_us_43 holds that a person who is an employer under sec_3401 is also the employer for purposes of fica withholding under sec_3102 circuit courts have applied the otte holding to conclude that the person having control of the payment of the wages is also the employer for purposes of sec_3111 which imposes fica excise_tax on employers and for purposes of sec_3301 which imposes the futa_tax on employers see eg in re armadillo corp 561_f2d_1382 10th cir trust is responsible for the enrollment of participants the processing administration payment xxxxxxxxxxx axxxxxxxxxxxxxakx kxxxxxxxx of benefits and the maintenance of plan’s records the trust is liable to pay any benefits payable under the plan it is the trust not the participant's employer which determines the amount of hra coverage to which any participant is entitled at any point or for any period of time similarly it is the trust not the employer that maintains records regarding eligible dependents and claims payments the trustees of the trust formulate policies practices and procedures to carry out the funding of the plan thus we conclude that the trust has legal control of the payment of the wages that is the fair_market_value of the coverage provided and is the employer for purposes of sec_3401 with respect to these wages ruling conclusion trust is the employer under sec_3401 for purposes of the employment_taxes on the_amount_of_wages that result from the hra coverage provided to a participant's non-dependent domestic partner thus trust is required to withhold income_tax and the employee portion of the fica tax on such wages trust must also pay the employer portion of the fica tax and the futa_tax ruling law and analysis sec_31_3402_g_-1 provides that an employee’s remuneration may consist of regular wages and supplemental_wages and that supplemental_wages are wages paid_by an employer that are not regular wages supplemental_wages include wage payments made without regard to an employee’s payroll_period but also may include payments made for a payroll_period the regulations provide that imputed_income for health coverage for a non- dependent is supplemental_wages the regulations also provide that amounts that are described as supplemental_wages in the definition in the regulations are supplemental_wages regardless of whether the employer has paid the employee any regular wages during either the calendar_year of the payment or any prior calendar_year sec_31_3402_g_-1 provides that if a supplemental wage payment when added to all supplemental wage payments previously made by one employer as defined under the regulations to an employee during the calendar_year exceeds dollar_figure the rate used in determining the amount of withholding on the excess including any excess which is a portion of a supplemental wage payment shall be equal to the highest_rate of tax applicable under sec_1 of the code for such taxable years beginning in such calendar_year this flat rate shall be applied without regard to whether income_tax has been withheld from the employee's regular wages without allowance for the number of withholding_allowances claimed by the employee on form_w-4 employee’s withholding allowance certificate without regard to whether the employee has claimed exempt status on form_w-4 without regard to whether the employee has requested additional withholding on form_w-4 and without regard to the withholding method used by the employer withholding under sec_31_3402_g_-1 is referred to as mandatory flat rate withholding if the supplemental_wages paid to an employee by an employer as defined in the regulations xxxxxxxxxxx axxxxxxxxxxxxxxx axxxxxxxx during a calendar_year do not exceed dollar_figure then the amount of income_tax_withholding is determined under the rules provided in sec_31_3402_g_-1 and these paragraphs describe two procedures for withholding on supplemental_wages the aggregate procedure and optional flat rate withholding an employer applies the aggregate procedure described in sec_31_3402_g_-1 by using the withholding tables applicable to the payroll_period with respect to which the employer is calculating the income_tax_withholding liability on the supplemental_wages the supplemental_wages if paid concurrently with wages for a payroll_period are aggregated with the wages paid for such payroll_period the wages paid or to be paid within the same calendar_year for the last preceding payroll_period or for the current payroll_period if any the amount of tax to be withheld is determined as if the aggregate of the supplemental_wages and the regular wages constituted a single wage payment for the regular payroll_period if not paid concurrently the supplemental_wages are aggregated with the aggregate procedure can be used to determine the amount of income_tax to be withheld with respect to any payment of supplemental_wages except to the extent that mandatory flat rate withholding applies see sec_31_3402_g_-1 however optional flat rate withholding may only be used under certain conditions sec_31_3402_g_-1 provides that an employer may use optional flat rate withholding on supplemental_wages if three conditions are met the wage payment or portion of the payment is not subject_to mandatory flat rate withholding under sec_31_3402_g_-1 the supplemental_wages are either not paid concurrently with regular wages or are separately_stated on the payroll records of the employer and income_tax has been withheld from regular wages of the employee during the calendar_year of the payment of the supplemental_wages or the preceding calendar_year sec_31_3402_g_-1 specifically includes imputed_income for health coverage for a non-dependent as an example of supplemental_wages amounts included as supplemental_wages under the definition in the regulations are supplemental_wages regardless of whether the employer has paid the employee any regular wages during either the calendar_year of the payment or any prior calendar_year because the imputed_income for health coverage for a non-dependent is supplemental_wages the trust must determine income_tax_withholding under the rules for supplemental wage withholding if the trust has paid only supplemental_wages and no regular wages the trust may not use the optional flat rate method with respect to the imputed_income for health coverage for non- dependents because one of the three requirements set forth in sec_31 g - a i has not been met regular wages paid to employees during the calendar_year or the preceding calendar_year the trust may not consider any wages paid_by the common_law employer the trust has not withheld income_tax from regular wages paid to employees during the calendar_year or the in determining whether the trust has withheld income_tax from xxxxxxxxxxx raxxxxxxxxxxxxxkxx krxxxxxxxx preceding calendar_year therefore the trust must use the aggregate procedure to determine the amount of income_tax_withholding on the imputed_income for health coverage for non- dependents conclusion for purposes of determining the amount of income_tax to withhold the supplemental_wages paid_by the sec_3401 employer are considered separately from wages paid_by the common_law employer ruling law and analysis guidelines for the reporting of and withholding on the value of taxable noncash fringe_benefits are provided in announcement under announcement employers may elect for employment_tax and withholding purposes to treat taxable noncash fringe_benefits as paid on a pay_period quarterly semi-annually annually or on another basis provided that the benefits are treated as paid no less frequently than annually for example an employer may treat the annual value of noncash fringe_benefits as wages paid in december of each year and use the annual withholding table in circular_e publication employer's tax guide conclusion under announcement the trust may treat the coverage as provided on an annual basis for purposes of employment_tax withholding rulings based on the information submitted we rule as follows the trust's tax-exempt status under sec_501 will not be jeopardized if permissible benefits are provided to participants’ domestic partners who are dependents within the meaning of sec_152 determined without regard subsections b b and d b thereof and sec_1_501_c_9_-3 and any child of the participant as defined in sec_152 who as of the end of the taxable_year has not attained age the trust’s tax-exempt status under sec_501 will not be jeopardized if hra benefits are provided to participants’ domestic partners who are not dependents within the meaning of sec_152 and sec_1_501_c_9_-3 as long as the total amount of all impermissible benefits provided inclusive of the benefits to domestic partners who are not dependents under sec_152 and associated taxes is three percent or less of the total amount of benefits paid to all plan participants and beneficiaries in any plan_year xxxxxxxxxxx xxxxxxxxxkxkxxxkxkk xxxxxkxkxkk the hra coverage provided to a domestic partner who is a dependent of the participant within the meaning of sec_152 or child as defined in sec_152 is not includible in the participant's gross_income and is not wages for employment_tax purposes the fair_market_value of the coverage provided by the plan to a non-dependent domestic partner of a participant within the meaning of sec_152 is includible in the gross_income of the participant under sec_61 and is wages for fica futa and income_tax_withholding purposes the amount of employee fica attributable to the coverage that is paid_by the plan on the participant's behalf that is not withheld from the participant's wages is also includible in the participant's income and is wages for employment_tax purposes the amount of income_tax_withholding attributable to the coverage that is paid_by the plan on the participant's behalf in the same calendar_year as the wages are paid that is not withheld from the participant’s wages is also includible in the participant's income and is wages for employment_tax purposes therefore the gross-up amount determined under revproc_81_48 is the amount includible in the gross_income of the participant by reason of the health coverage for a non-dependent domestic partner and is the amount of the participant’s wages for fica futa and income_tax_withholding purposes such amount is to be reported on the form_w-2 provided to the participant neither the participant nor the participant's domestic partner who is not a dependent within the meaning of sec_152 will include any amount received as payment or reimbursement of hra benefits to the extent that the fair_market_value of the hra coverage provided to the domestic partner was included in the gross_income of the participant pursuant to sec_104 the trust is the employer under sec_3401 for purposes of the employment_taxes on the_amount_of_wages that result from the hra coverage provided to a participant’s non- dependent domestic partner thus the trust is required to withhold income_tax and the employee portion of the fica tax on such wages the trust must also pay the employer portion of the fica tax and the futa_tax for purposes of determining the amount of income_tax to withhold the supplemental_wages paid_by the sec_3401 employer are considered separately from wages paid_by the common_law employer under announcement the trust may treat the coverage as provided on an annual basis for purposes of employment_tax withholding fica and futa this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_61 k provides that it may not be used or cited by others as precedent xxxxxxxxxxx xxxxxxxxxxxxkxkk xxxxxxkxx this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely theodore r lieber manager exempt_organizations ‘technical group enclosure notice
